DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed 2/25/2022 is acknowledged. Claims 1, 6 and 21 are amended. Claims 24-26 are newly added. Claims 1, 3, 5-7, 9, 11-16, 21-26 are currently pending in the instant application.
Previous 112 (a) rejection is maintained since the above amendment is insufficient to overcome the rejection and Applicant’s argument is not persuasive.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1, 3, 5-7, 9, 11-16, and 21-26 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9, 11-16, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way 
As amended, independent claims 1, 6 and 21 recite “wherein the P-type emitter region has a bottommost surface below a bottommost surface of the N-type emitter region” in lines 7-8 of claim 1, lines 9-10 of claim 6, lines 7-8 of claim 21. Applicant has no support for the limitation in the originally filed disclosure. Applicant points to fig. 7 for the support. However, Fig. 7 of Applicant’s disclosure is shown a back contact solar cell up-side down, and therefore the bottom most surface of P-type emitter region is not below the bottommost surface of the N-type emitter region. See annotated fig. 7 below.

    PNG
    media_image1.png
    440
    711
    media_image1.png
    Greyscale

Independent claims 1, 6 and 21 recite “a first conductive contact structure … in direct contact with the N-type emitter region” in lines 11-12 of claim 1, lines 15-16 of claim 6, lines 
Claims 3, 5, 7, 9, 11-16 and 22-26 are rejected on the same ground as claims 1, 6 and 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Ceuster et al. (US Patent 8,450,134) as evidenced by Camalleri et al. (US 2010/0154876), in view of Carlson (US 2006/0130891), and further in view of Kim et al. (US 2010/0206369).
Regarding claim 1, De Ceuster et al. discloses a solar cell comprising:
a substrate (see N-type silicon substrate 303 in fig. 10, or 103 in fig. 2) having a light-receiving surface and a back surface;
an N-type emitter region (see N-type 302 in fig. 10, or 102 in fig. 2) disposed on the back surface of the substrate (303/103, see figs. 10 and 2);
a P-type emitter region (see P-type 301 in fig. 10, or 101 in fig. 2) disposed on the back surface of the substrate (303/103), wherein the P-type emitter region comprises polycrystalline silicon (see polysilicon described in col. 3 line 17, col. 5 lines 2-12) and is electrically insulated and physically isolated from the N-type emitter region by a dielectric material (307 in fig. 10, col. 6 lines 26-27; or 107 in fig. 2, col. 3 line 62);
a passivation layer (see stack 323/324/307 in fig. 10, or 107 in fig. 2) disposed on the P-type emitter region (301/101, see figs. 10 and 2);
a first conductive contact structure (309 in fig. 10, col. 6 line 41; or 109, fig. 2, col. 4 lines 35-36) electrically connected to the N-type emitter region (302/102, see figs. 10 and 2); and
a second conductive contact structure (308 in fig. 10, cool. 6 line 41; or 108 in fig. 2, col. 4 lines 35-36) electrically connected to the P-type emitter region (301/101) 
De Ceuster et al. discloses the polycrystalline (or polysilicon) P-type emitter (101 in fig. 2, 301 in fig. 10) is formed by a CVD method (see col. 5, lines 2-12). The silicon in such method includes hydrogen (see [0051] of evidentiary reference to Camalleri et al.).
De Ceuster et al. discloses the first contact structure (309) connected to the N-type emitter region (302) by way of the layer (324) in fig. 10. De Ceuster et al. does not disclose having the first contact structure connected to and in direct contact with the N-type emitter region in fig. 10. 
However, De Ceuster et al. shows a first contact structure (or metal contact 109) connected to and in direct contact with the N-type emitter region (102) in figs. 2 and 17. Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell in fig. 10 of De Ceuster et al. by having the first contact structure (309) connected to and in direct contact with the N-type emitter region (302) as taught in figs. 2 and 17, because De Ceuster et al. explicitly suggests doing so.  
De Ceuster et al. discloses forming the passivation layer (or a stacked passivation layer 323/324/327) on the P-type emitter region (303) is not form on the N-type emitter (302, see fig. 10). It is noted that the P-type emitter region of De Ceuster et al. has opposite conductivity type to the substrate (see figs. 2 and 10). De Ceuster et al. does not disclose the passivation layer (323/324/307) comprising amorphous silicon having hydrogen therein in fig. 10. Alternatively, Deceuster et al. does not teach including a passivation layer disposed on the P-type emitter region having opposite conductivity to the substrate, but not on the N-type emitter region, wherein the passivation comprises amorphous silicon having hydrogen therein.

It would have been obvious to skilled in the art at the time the invention was made to modify the solar cell in fig. 10 of De Ceuster et al. by including amorphous silicon having hydrogen therein (or a-Si:H) in the passivation layer (323/324/307) as taught by Carlson, because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). Alternatively, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell in fig. 2 of De Ceuster et al. by using the passivation layer (or passivation layer stack 55/80/85) comprising amorphous silicon having hydrogen therein on the emitter region having the conductivity opposite to the substrate, e.g. P-type emitter region 101, and not on other regions, e.g. N-type emitter region 102, as taught by Carlson, because De Ceuster et al. explicitly suggests forming a passivation layer that is formed on the P-type emitter region and not on the N-type emitter region in fig. 10.
Modified De Ceuster et al. does not disclose the bottommost surface of the P-type emitter region is below the bottommost surface of the N-type emitter region.

It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified De Ceuster et al. by using a substrate having uneven back surface such that the bottom most surface of the P-type emitter region is arranged to be below the bottommost surface of the N-type emitter region as taught by Kim et al., because Kim et al. teaches such arrangement of the P-type emitter region and N-type emitter region would reduce or prevent a butting phenomenon, which reduces the number of electrons and holes collected by the contacts (or electrodes) thereby reducing the efficiency of the solar cell, from occurring. 

Regarding claim 5, modified De Ceuster et al. discloses a solar cell as in claim 1 above, wherein Carlson discloses the amorphous passivation layer has a thickness approximately in the range of up to 30 nanometers, and about 4 to about 10nm (see [0049]). About 4 to about 10nm is in the range of 5-50nm.

Regarding claim 21, De Ceuster et al. comprising a solar cell, comprising:
a substrate (see N-type silicon substrate 303 in fig. 10, or 103 in fig. 2) having a light-receiving surface and a back surface;
an N-type emitter region (see N-type 302 in fig. 10, or 102 in fig. 2) disposed on the back surface of the substrate (303/103, see figs. 10 and 2);
a P-type emitter region (see P-type 301 in fig. 10, or 101 in fig. 2) disposed on the back surface of the substrate (303/103), wherein the P-type emitter region 
a third thin dielectric layer (307 in fig. 10, col. 4 lines 60-61, or 107 in fig. 2, col. 3 line 10) disposed laterally directly between the N-type and P-type emitter regions (see figs. 10 and 2);
a passivation layer (see stack 323/324/307 in fig. 10, or 107 in fig. 2) disposed on the P-type emitter region (301/101);
a first conductive contact structure (309 in fig. 10, col. 6 line 41; or 109, fig. 2, col. 4 lines 35-36) electrically connected to the N-type emitter region (302/102, see figs. 10 and 2); and
a second conductive contact structure (308 in fig. 10, cool. 6 line 41; or 108 in fig. 2, col. 4 lines 35-36) electrically connected to the P-type emitter region (301/101) and in direct contact with the passivation layer (323/324/307 or 107, see figs. 10 and 2).
De Ceuster et al. discloses the polycrystalline (or polysilicon) P-type emitter (101 in fig. 2, 301 in fig. 10) is formed by a CVD method (see col. 5, lines 2-12). The silicon in such method includes hydrogen (see [0051] of evidentiary reference to Camalleri et al.).
De Ceuster et al. discloses the first contact structure (309) connected to the N-type emitter region (302) by way of the layer (324) in fig. 10. De Ceuster et al. does not disclose having the first contact structure connected to and in direct contact with the N-type emitter region in fig. 10. 

De Ceuster et al. discloses forming the passivation layer (or a stacked passivation layer 323/324/327) on the P-type emitter region (303) is not form on the N-type emitter (302, see fig. 10). It is noted that the P-type emitter region of De Ceuster et al. has opposite conductivity type to the substrate (see figs. 2 and 10).
De Ceuster et al. does not disclose the passivation layer (323/324/307) comprising amorphous silicon having hydrogen therein in fig. 10. Alternatively, Deceuster et al. does not teach including a passivation layer disposed on the P-type emitter region having opposite conductivity to the substrate, but not on the N-type emitter region, wherein the passivation comprises amorphous silicon having hydrogen therein.
Carlson discloses a passivation layer (or a passivation layer having a stack of layers 70/75 or 55/80/85 in fig. 6) comprises amorphous silicon having hydrogen (see a-Si:H described in [0049-0050]). Carlson also discloses forming a passivation layer (or stacked passivation layer 55/80/85) on the emitter region (30) having the conductivity opposite to the substrate (5) is not formed on other regions (see fig. 6, [0040-0041], [0049-0051]).
It would have been obvious to skilled in the art at the time the invention was made to modify the solar cell in fig. 10 of De Ceuster et al. by including amorphous silicon having hydrogen therein (or a-Si:H) in the passivation layer (323/324/307) as taught by Carlson, because International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Alternatively, it would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell in fig. 2 of De Ceuster et al. by using the passivation layer (or passivation layer stack 55/80/85) comprising amorphous silicon having hydrogen therein on the emitter region having the conductivity opposite to the substrate, e.g. P-type emitter region 101, and not on other regions, e.g. N-type emitter region 102, as taught by Carlson, because De Ceuster et al. explicitly suggests forming a passivation layer that is formed on the P-type emitter region and not on the N-type emitter region in fig. 10.
Modified De Ceuster et al. does not disclose the bottommost surface of the P-type emitter region is below the bottommost surface of the N-type emitter region.
Kim et al. discloses using a substrate (100, fig. 1) having uneven back surface such that the bottom most surface of the P-type region (120, [0044]) is arranged to be below the bottommost surface of the N-type emitter region (130, [0045]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified De Ceuster et al. by using a substrate having uneven back surface such that the bottom most surface of the P-type emitter region is arranged to be below the bottommost surface of the N-type emitter region as taught by Kim et al., because Kim et al. teaches such arrangement of the P-type emitter region and N-type emitter region would reduce or 

Alternatively, claim 1, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2011/0056545) in view of Camalleri et al. (US 2010/0154876).
Regarding claim 1, Ji et al. discloses a solar cell comprising
a substrate (N-type substrate 110, figs. 2, 5, 7, 10, and 12-17, [0051]) having a light-receiving surface and a back surface;
an N-type emitter region (172, figs. 2, 5, 7, 10, and 12-17, [0062]) disposed on the back surface of the substrate (110);
a P-type emitter region (121, figs. 2, 5, 7, 10, and 12-17, [0068]) disposed on the back surface of the substrate (110), and the P-type emitter region (121) electrically insulated and physically isolated from the N-type emitter region (172) by a dielectric material (161, [0073]);
a passivation layer (161b having openings 182 in figs. 7 and 16, 161e having openings 182 in fig. 13, also see figs. 8-9) disposed on the P-type emitter region (121) but not on the N-type emitter region (172, see figs. 7-9), the passivation layer (161b,e having openings 182) comprising amorphous silicon having hydrogen therein (see [0073]);
first conductive contact structure (142/152, figs. 2, 5, 7, 10, and 12-17, [0050]) electrically connected to and in direct contact with the N-type emitter region (172, figs. 2, 5, 7 and 10); and
a second conductive contact structure (141/152, figs. 2, 5, 7, 10, and 12-17, [0050]) electrically connected to the P-type emitter region (121) and in direct contact with the passivation layer (161b/e with opening 182);
wherein the P-type emitter (121) region has a bottommost surface below a bottommost surface of the N-type emitter region (172, see figs, 2, 5, 7, 10 and 12-17).
Ji et al. teaches the emitter regions (172 and 121) are formed of amorphous silicon ([0062] and [0065]) using CVD method ([0104], [0111-0113]), and there is a recrystallization phenomenon in the emitter regions ([0072]).
Ji et al. does not explicitly teach the P-type emitter region (121) comprising polycrystalline silicon having hydrogen therein.
Camalleri et al. discloses amorphous silicon formed by CVD method having hydrogen therein ([0051]), and the emitter regions formed from hydrogenated amorphous silicon are at least partially crystalline to form polycrystalline silicon (or polysilicon) to maximize absorption (see [0013-0015], [0019-0022]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Ji et al. by forming the P-type emitter region comprising polycrystalline silicon having hydrogen therein to maximize absorption as taught by Camalleri et al., since Ji et al. explicitly teaches the P-type emitter region is formed from amorphous silicon using CVD method and recognizes there is a crystallization phenomenon and Camalleri et al. teaches silicon amorphous using CVD method having hydrogen thereon and at least partially crystallize the hydrogenated amorphous silicon to form polycrystalline (or polysilicon) would maximize absorption.

Modified Ji et al. does not explicitly disclose the passivation layer (161b/e) having a thickness approximately in the range of 5-50 nanometers.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Ji et al. by forming the amorphous silicon passivation layer (161 b/e) having a thickness of approximately 1-10 nm, because Ji et al. explicitly suggests an amorphous silicon layer functioning as a passivation layer having a thickness of approximately 1-10nm. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 5-10nm of the range of 1-10nm disclosed by the Schubert et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 21, Ji et al. discloses a solar cell comprising
a substrate (N-type substrate 110, figs. 2, 5, 7, 10, and 12-17, [0051]) having a light-receiving surface and a back surface;
an N-type emitter region (172, figs. 2, 5, 7, 10, and 12-17, [0062]) disposed on the back surface of the substrate (110);
a P-type emitter region (121, figs. 2, 5, 7, 10, and 12-17, [0068]) disposed on the back surface of the substrate (110), and the P-type emitter region (121) electrically insulated and physically isolated from the N-type emitter region (172) by a dielectric material (161, [0073]);
a third dielectric layer (161, figs. 2, 5, 7, 10, and 12-17, [0073]) disposed laterally directly between the N-type and P-type emitter regions (172 and 121, see figs. 2, 5, 7, 10 and 12-17)
a passivation layer (161b having openings 182 in figs. 7 and 16, 161e having openings 182 in fig. 13, also see figs. 8-9) disposed on the P-type emitter region (121) but not on the N-type emitter region (172, see figs. 7-9), the passivation layer (161b,e having openings 182) comprising amorphous silicon having hydrogen therein (see [0073]);
first conductive contact structure (142/152, figs. 2, 5, 7, 10, and 12-17, [0050]) electrically connected to and in direct contact with the N-type emitter region (172, figs. 2, 5, 7 and 10); and
a second conductive contact structure (141/152, figs. 2, 5, 7, 10, and 12-17, [0050]) electrically connected to the P-type emitter region (121) and in direct contact with the passivation layer (161b/e with opening 182);
wherein the P-type emitter region (121) has a bottommost surface below a bottommost surface of the N-type emitter region (172, see figs. 2, 5, 7, 10, and 12-17).
Ji et al. teaches the emitter regions (172 and 121) are formed of amorphous silicon ([0062] and [0065]) using CVD method ([0104], [0111-0113]), and there is a recrystallization phenomenon in the emitter regions ([0072]).
Ji et al. does not explicitly teaches the P-type emitter region (121) comprising polycrystalline silicon having hydrogen therein.

It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Ji et al. by forming the P-type emitter region comprising polycrystalline silicon having hydrogen therein to maximize absorption as taught by Camalleri et al., since Ji et al. explicitly teaches the P-type emitter region is formed from amorphous silicon using CVD method and recognizes there is a crystallization phenomenon and Camalleri et al. teaches silicon amorphous using CVD method having hydrogen thereon and at least partially crystallize the hydrogenated amorphous silicon to form polycrystalline (or polysilicon) would maximize absorption.

Claim 6, 7, 11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2011/0056545) in view of Camalleri et al. (US 2010/0154876) and Ide et al. (US 2013/0186456), and further in view of DePoy (US Patent 6,043,426).
Regarding claim 6, Ji et al. discloses a back contact solar cell comprising:
a substrate (substrate 110, figs. 2, 5, 7, 10, and 12-17, [0051]) having a light-receiving surface and a back surface;
an N-type emitter region (172, figs. 2, 5, 7, 10, and 12-17, [0062]) disposed a first thin dielectric layer (1921 of passivation layer 192, figs. 2, 5, 7, 11a-h, [0060]) disposed on the back surface of the substrate (110);
a P-type emitter region (121, figs. 2, 5, 7, 10, and 12-17, [0068]) disposed on a second thin dielectric (1922 of passivation layer 192, figs. 2, 5, 7, 11a-h, [0060]) disposed in a trench on  the back surface of the substrate (110), and the P-type emitter region (121) electrically insulated and physically isolated from the N-type emitter region (172) by a dielectric material (161, [0073]);
a third thin dielectric layer (portion of 161, figs. 2, 5, 7, 10, and 12-17, [0073], also see figs. 3 and 11) disposed laterally directly between the N-type and P-type emitter regions (see figs. 2, 5, 7, 10, and 12-17);
an amorphous silicon layer (161b having openings 182 in figs. 7 and 16, 161e having openings 182 in fig. 13, also see figs. 8-9) having hydrogen therein ([0073]) disposed on the P-type emitter region (121) but not on the N-type emitter region (172, see figs. 7-9), the passivation layer (161b,e having openings 182) comprising amorphous silicon having hydrogen therein (see [0073]);
first conductive contact structure (142/152, figs. 2, 5, 7, 10, and 12-17, [0050]) electrically connected to and in direct contact with the N-type emitter region (172, figs. 2, 5, 7 and 10); and
a second conductive contact structure (141/152, figs. 2, 5, 7, 10, and 12-17, [0050]) electrically connected to the P-type emitter region (121) and in direct contact with the passivation layer (161b/e with opening 182);
wherein the P-type emitter region (121) has a bottommost surface below a bottommost surface of the N-type emitter region (172, see figs. 2, 5, 7, 10 and 12-17).

Ji et al. does not explicitly teach the N-type emitter region and P-type emitter region (121) comprising polycrystalline silicon having hydrogen therein.
Camalleri et al. discloses amorphous silicon formed by CVD method having hydrogen therein ([0051]), and the emitter regions formed from hydrogenated amorphous silicon are at least partially crystalline to form polycrystalline silicon (or polysilicon) to maximize absorption (see [0013-0015], [0019-0022]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Ji et al. by forming the N-type emitter region and P-type emitter region comprising polycrystalline silicon having hydrogen therein to maximize absorption as taught by Camalleri et al., since Ji et al. explicitly teaches the P-type emitter region is formed from amorphous silicon using CVD method and recognizes there is a crystallization phenomenon and Camalleri et al. teaches silicon amorphous using CVD method having hydrogen thereon and at least partially crystallize the hydrogenated amorphous silicon to form polycrystalline (or polysilicon) would maximize absorption.
Ji et al. discloses the trench is formed on the back surface of the substrate (110, see figs, 2, 5, 7, 10 and 12-17).
Modified Ji et al. does not disclose the trench formed in the back surface of the substrate.
Ide et al. discloses a trench being formed in the back surface of the substrate (10n) to receive the P-type emitter (30p, see fig. 3) to maximize the junction area between the substrate 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Ji et al. by forming the trench in the back surface of the substrate to maximize the junction area between the substrate and the semiconductor layer (or the emitter) to improve the effectiveness of generating electricity as taught by Ide et al.
Ji et al. discloses the amorphous silicon (161b/e) comprising amorphous silicon having hydrogen therein ([0073]) and a passivation layer (192) comprising amorphous silicon ([0060], [0103-0104]).
Modified Ji et al. does not explicitly teach the amorphous silicon layer (161b/e) on the P-type emitter region) to be P-type silicon comprising amorphous silicon having hydrogen therein. 
DePoy et al. teaches forming a P-type passivation layer (13, fig. 2, col. 4 lines 31-43) disposed on a P-type emitter region (22) and not on N-type emitter such that a contact structure (20) is in direct contact with the P-type passivation layer (13, e.g. contact structure directly on the emitter layer or on the P-type passivation layer) to eliminate the presence of an additional, undesirable, semiconductor p-n junction which would negatively impact the performance of the photovoltaic device (or TPV device, see col. 4, lines 31-43). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Ji et al. by using a P-type layer disposed on the P-type emitter region (6) and not on the N-type emitter region such that the second conductive contact structure (3) is in direct contact with the P-type passivation layer as taught by DePoy et al. because DePoy et al. teaches such layer would passivate and eliminate the presence of an additional, undesirable, semiconductor p-n junction which would negatively impact the 

Regarding claim 7, modified Ji et al. disclose a solar cell as in claim 6 above, wherein the P-type silicon layer is a passivation layer (see claim 6 above).
Ji et al. discloses a passivation layer (192) is configured to cover a semiconductor partially (110, see figs. 2, 5, and 7) or completely (see figs. 10 and 12-17).
Modified Ji et al. does not disclose the P-type silicon layer (or the passivation layer) is disposed over, but not in contact with the N-type emitter region.
However, it would have been obvious to one skilled in the art at the time of the invention was made to form the P-type silicon layer (or the passivation layer) over the entire surface of the P-type emitter region (121), because Ji et al. explicitly suggests forming a passivation layer over the entire surface of the semiconductor. In such configuration/arrangement, the P-type silicon layer is disposed over, but not in contact with the N-type emitter, because the P-type emitter (121) of modified Ji et al., or more specifically Ji et al., is disposed over but not in contact with the N-type emitter (172, see figs. 2, 5, 7, 10 and 12-17). 

Regarding claim 11, modified Ji et al. discloses a solar cell as in claim 6 above, wherein the passivation layer comprises amorphous silicon (see claim 1 above), and Ji et al. discloses an 
Modified Ji et al. does not explicitly disclose the passivation layer (161b/e) having a thickness approximately in the range of 5-50 nanometers.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Ji et al. by forming the amorphous silicon passivation layer (161 b/e) having a thickness of approximately 1-10 nm, because Ji et al. explicitly suggests an amorphous silicon layer functioning as a passivation layer having a thickness of approximately 1-10nm. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 5-10nm of the range of 1-10nm disclosed by the Schubert et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 13, modified Ji et al. discloses a solar cell as in claim 6 above, wherein the P-type silicon layer is the passivation layer (see claim 6 above). Ji et al. discloses an insulator disposed (161, [0073]) disposed on the N-type emitter region (172, figs. 2, 5, 7, 10 and 12-17), wherein the first conductive contact structure (142/152) is disposed through the insulator layer (161, see figs. 2, 5, 7, 10 and 12-17). 
Ji et al. also discloses a passivation layer (192) is configured to cover a semiconductor partially (110, see figs. 2, 5, and 7) or completely (see figs. 10 and 12-17).
Modified and a portion of the P-type silicon layer (or the passivation layer 161b/e) overlap the insulator layer (161).


Regarding claim 15, modified Ji et al. discloses a solar cell as in claim 6 above, wherein Ji et al. discloses including a fourth thin dielectric layer (191) on the light receiving surface of the substrate (see figs. 2, 5, 7, 10 and 12-17, [0053]), a polycrystalline silicon layer (171) disposed on the fourth thin dielectric layer (191, see figs. 2, 5, 7, 10 and 12-17, [0054]), and an antireflective coating layer (130) disposed on the polycrystalline silicon layer (171, see figs. 2, 5, 7, 10, and 12-17, [0056]). 

Regarding claim 16, modified Ji et al. discloses a solar cell as in claim 6 above, wherein  Ji et al. teaches the substrate is a p-type monocrystalline (or single crystal) substrate ([0051]), and the first, second and third thin dielectric layer (1921, 1922 of 192, and 161) comprises silicon oxide (see [0060], [0073]).
 
Claims 3, 9, 23 are rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. (US Patent 8,450,134) or modified Ji et al. (US 2011/0056545) as applied to claims 1, 6 and 21 above, and further in view of Schubert et al. (US 2008/0251117).  

Modified De Ceuster et al. or modified Ji et al. does not teach a total hydrogen concentration approximately in the range of 5-20% of total film composition in the P-type. 
Schubert et al. teaches a hydrogen concentration for a passivation layer between 1 and 20% ([0029] and claim 15).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified De Ceuster et al. or modified Ji et al. by forming the P-type passivation layer having a total hydrogen concentration between 1 and 20% as taught by Schubert et al., because Schubert et al. teaches hydrogen plays a significant role in the passivation of the dangling bonds and such hydrogen concentration would further improve the efficiency ([0030]). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 5-20% of the range of 1-20% disclosed by the Schubert et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ji et al. (US 2011/0056545) as applied to claim 11 above, and further in view of Keppner (US Patent 5,589,008).
Regarding claim 12, modified Ji et al. discloses a solar cell as in claim 6 above, wherein Camalleri et al. discloses the thickness of the P-type polycrystalline silicon emitter region (or polysilicon) having a thickness between the ranges of 30-50 nanometers to 150-200 nanometers ([0037]). 

Keppner teaches the thickness of a passivation layer to be 20-500 Å (or 2-50 nanometers), and preferably 80 Å (or 8 nanometers, see col. 3, lines 4-6 and lines 11-13). Keppner teaches such passivation layer would allow the formation of the contact with no intervention during deposition in order to partially eliminate the passivation layer before depositing other layers (see col. 5 lines 6-10).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Ide et al. by forming the P-type passivation layer having a thickness of 2-50 nanometers and preferably 8 nanometers as taught by Keppner, because Keppner teach such passivation layer would allow the formation of the contact with no intervention during deposition in order to partially eliminate the passivation layer before depositing other layers (see col. 5 lines 6-10). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of approximately 30 nanometers in the ranges 30-50 nanometers to 150-200 nanometers disclosed by Camalleri et al. for the P-type polycrystalline silicon emitter region, and the overlapping portion approximately 20 nanometers of the range 2-50 nanometers disclosed by Keppner  for the P-type silicon passivation layer, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ji et al. (US 2011/0056545) as applied to claim 6 above, and further in view of Swanson et al. (US 2013/0247965).
Regarding claim 14, modified Ji et al. discloses a solar cell as in claim 6 above.
Modified Ji et al. does not explicitly teach the trench has a texturized surface.
Swanson et al. teaches the trench of a solar cell has a texturized surface (430, see fig. 4L) to increase solar radiation collection ([0035]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Ji et al. by including a texturized surface in the trench to increase solar radiation collection as taught by Swanson et al. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. or modified Ji et al. (US 2011/0056545) as applied to claim 21 above, and further in view of DePoy et al. (US Patent 6,043,426).
Regarding claim 22, modified De Ceuster et al. or modified Ji et al. discloses a solar cell as in claim 21 above, wherein Carlson discloses the passivation layer is a doped amorphous silicon ([0049-0050]) and Ji et al. discloses a passivation layer (192) is made of an amorphous silicon ([0060]).
Modified De Ceuster et al. or modified Ji et al. does not disclose the passivation layer is a P-type amorphous silicon.
DePoy et al. teaches forming a P-type passivation layer (13, fig. 2, col. 4 lines 31-43) disposed on a P-type emitter region (22) and not on N-type emitter such that a contact structure (20) is in direct contact with the P-type passivation layer (13, e.g. contact structure directly on 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified De Ceuster et al. or Ji et al. by using a P-type layer as the passivation layer as taught by DePoy et al. because DePoy et al. teaches such layer would passivate and eliminate the presence of an additional, undesirable, semiconductor p-n junction which would negatively impact the performance of the solar cell ( or the TPV device). In addition, it would have been obvious to one skilled in the art to have used amorphous silicon having hydrogen therein for the P-type layer, because Carlson explicitly suggests a passivation layer is of doped amorphous silicon and Ji et al. also teaches teaches using amorphous silicon for passivation (by listing materials of amorphous silicon having hydrogen therein, or by a CVD method of forming the layer).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over modified De Ceuster et al. as applied to claims 1 and 21 above, and further in view of Mulligan et al. (US 2004/0200520).
Regarding claims 24 and 26, modified De Ceuster et al. discloses a solar cell as applied to claims 1 and 21 above.
Modified De Ceuster et al. does not disclose a metal seed layer on the N-type emitter region and on the P-type emitter region.
Mulligan et al. discloses forming a metal seed layer (see seed layer 44, figs. 5-8) on the N-type emitter region (N+, figs. 5-8) and on the P-type emitter region (P+, figs. 5-8), wherein the 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of De Ceuster et al. by incorporating a metal seed layer on the N-type emitter region and on the P-type emitter region as taught by Mulligan et al., because Mulligan et al. teaches such metal seed layer acts as a back surface reflector to increase the optical path length which leads to higher photo-generated current ([0017]).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ji et al. (US 2011/0056545) as applied to claims 1, 6 and 21 above, and further in view of Mulligan et al. (US 2004/0200520).
Regarding claims 24-26, modified De Ceuster et al. discloses a solar cell as applied to claims 1, 6, and 21 above.
Modified Ji et al. does not disclose a metal seed layer on the N-type emitter region and on the P-type emitter region.
Mulligan et al. discloses conductive contacts (50/44 and 52/44, figs. 5-8) including a metal seed layer (see seed layer 44, figs. 5-8) on the N-type emitter region (N+, figs. 5-8) and on the P-type emitter region (P+, figs. 5-8), wherein the seed layer acts as a back surface reflector to increase the optical path length which leads to higher photo-generated current ([0017]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Ji et al. by using first and second conductive contacts including a metal seed layer on the N-type emitter region and on the P-type emitter region as taught by Mulligan et .
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
112(a) rejection:
Applicant points to paragraph [0058] describing “where N+ and P+ type doping is described specifically, other embodiments contemplated include the opposite conductivity type, e.g. P+ and N+ type doping, respectively” for the support of “a first conductive contact structure electrically connected to and in direct contact with the N-type region” (emphasis added). The examiner replies that paragraph [0058] does not describes the first contact (130, fig. 7) in direct contact with the N-type emitter region (124, fig. 7).
103 rejection under De Ceuster in view of Carlson.
Applicant argues that De Ceuster in view of Carlson does not teach “the P-type emitter region has a bottommost surface below a bottommost surface of the N-type emitter region”.
However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
103 rejection under Ji in view of Camalleri et al. 
Applicant argues that Ji in view of Camalleri et al. does not teach “the P-type emitter region has a bottommost surface below a bottommost surface of the N-type emitter region”. 
The examiner replies that Ji teaches the limitation. See annotated fig. 7 below:

    PNG
    media_image2.png
    525
    1121
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726